Citation Nr: 1037577	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
impingement with degenerative changes, evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for fracture, third distal 
interphalangeal joint, right hand, evaluated as noncompensably 
disabling.

3.  Entitlement to an increased rating for left ankle sprain, 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for pain associated with 
dyspepsia and disorders of the stomach.

6.  Entitlement to an increased rating for fracture, fifth 
proximal interphalagneal joint, left hand, evaluated as 
noncompensably disabling.

7.  Entitlement to an increased rating for allergic rhinitis, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1985 to 
February 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of November 2004, September 2005, and December 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in March 2009 and before the undersigned Acting Veterans 
Law Judge at a hearing in August 2009.  Transcripts of both 
hearings are of record.  

The issues of service connection for sleep apnea and pain 
associated with dyspepsia and disorders of the stomach being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings possible 
for his right shoulder, right third distal interphalangeal joint, 
and left ankle, he has not submitted evidence of unemployability 
as the record shows that he is a full-time college student; 
therefore, the question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU rating) has not been raised.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  Prior to February 24, 2007, the Veteran's service-connected 
right shoulder disability was manifested by disability tantamount 
to limitation of motion in the arm to the shoulder level (90 
degrees).

2.  For the period from February 24, 2007, to April 19, 2009, the 
Veteran's service-connected right shoulder disability was 
manifested by disability tantamount to limitation of motion to 
midway between the side and shoulder level (45 degrees).

3.  Since April 20, 2009, the Veteran's service-connected right 
shoulder disability is manifested by disability tantamount to 
limitation of motion to 25 degrees from the side.

4.  The Veteran's service-connected right middle finger 
disability is manifested by disability tantamount to extension 
limited by more than 30 degrees.

5.  Prior to February 24, 2007, the Veteran's service-connected 
left ankle disability was manifested by disability tantamount to 
moderate limitation of motion.

6.  Since February 24, 2007, the Veteran's service-connected left 
ankle disability is manifested by disability tantamount to marked 
limitation of motion.

7.  In a written statement received at the DRO hearing in March 
2009, the Veteran indicated that he did not want to pursue his 
perfected appeal of the issue of entitlement to an increased 
rating for fracture, fifth proximal interphalagneal joint, left 
hand.

8.  In a written statement received at the DRO hearing in March 
2009, the Veteran indicated that he did not want to pursue his 
perfected appeal of the issue of entitlement to an increased 
rating for allergic rhinitis.


CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 20 percent for right 
shoulder impingement with degenerative changes for the period 
prior to February 24, 2007, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5201 (2009).

2.  The criteria for a rating of 30 percent for right shoulder 
impingement with degenerative changes for the period from 
February 24, 2007, to April 19, 2009, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5201 (2009).

3.  The criteria for a rating of 40 percent for right shoulder 
impingement with degenerative changes since April 20, 2009, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 
(2009).

4.  The criteria for a rating of 10 percent for fracture of the 
right third distal interphalangeal joint have been met for the 
entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1 - 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5226-
5229 (2009).

5.  The criteria for a rating in excess of 10 percent for left 
ankle sprain for the period prior to February 24, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 - 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024-5271 (2009).

6.  The criteria for a rating of 20 percent for left ankle sprain 
since February 24, 2007, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1 - 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024-5271 (2009).

7.  The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to an increased rating for fracture, fifth 
proximal interphalagneal joint, left hand have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

8.  The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to an increased rating for allergic rhinitis 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in August 2004 and May 2005 letters, issued prior 
to the respective decisions on appeal, the RO provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  March 2006 and February 2009 letters 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type of evidence which impacts those 
determinations.  The claims were last readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post-service treatment records, and VA 
examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, submitting medical release forms and evidence, as well 
as describing the impact his service-connected disabilities had 
on his functioning.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman, supra, 19 Vet. App. 473 (2006); see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA opinions with respect to the rating question issues on appeal 
were obtained in September 2004, August 2005, February 2007, and 
April 2009.  38 U.S.C.A. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case are 
adequate for rating purposes, as they consider the pertinent 
evidence of record, to include the Veteran's statements, and 
provide the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the rating question issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

Increased Evaluation

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

	1.  Right shoulder

In a July 1995 rating decision, the RO granted service connection 
for impingement syndrome, right shoulder, and assigned a 
noncompensable percent rating under Diagnostic Codes 5299-5201.  
The Veteran filed the present claim for an increased rating in 
August 2004.  In the appealed November 2004 rating decision, the 
RO expanded service connection to include degenerative arthritis 
under Diagnostic Codes 5010-5201.  In an April 2006 rating 
decision, the RO increased the evaluation to 20 percent, 
effective May 19, 2004, the date of a VA treatment record showing 
painful and limited motion.  

Diagnostic Code 5010 provides that traumatic arthritis is to be 
evaluated under Diagnostic Code 5003 (degenerative arthritis-
hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2009).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5200 
etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.

Under Diagnostic Code 5201, a 20 percent rating is assigned where 
motion in the arm is limited to the shoulder level (90 degrees) 
for both the minor extremity and major extremity.  38 C.F.R. § 
4.71a, Plate I, Diagnostic Code 5201 (2009).  Where motion is 
limited to midway between the side and shoulder level (45 
degrees), a 20 percent rating is assigned for the minor extremity 
and a 30 percent rating is assigned for the major extremity.  Id.  
Where motion is limited to 25 degrees from the side, a 30 percent 
rating is assigned for the minor extremity and a 40 percent 
rating is assigned for the major extremity.  Id.  Full range of 
motion of the shoulder is zero degrees to 180 degrees on forward 
elevation (flexion), zero degrees to 180 degrees on abduction, 
and zero degrees to 90 degrees on both external and internal 
rotation.  38 C.F.R. § 4.71, Plate I (2009).

VA treatment records show the Veteran's complaints of right 
shoulder pain and that he has received injections to ease the 
pain.  He had decreased painful range of motion in May 2004.

The Veteran was afforded a VA examination in September 2004.  He 
reported pain that he rated at ten on a scale of one to ten 
(10/10).  He denied any weakness of the arm.  He was right hand 
dominant.  Physical examination revealed no tenderness.  On range 
of motion, he had 170 degrees of active and passive forward 
flexion, 150 degrees of active abduction and 170 degrees of 
passive abduction, 40 degrees of extension, 90 degrees of 
external rotation, and 70 degrees of internal rotation.  The 
Veteran had mild discomfort at 150 degrees of active abduction, 
and repetitive range of abduction remained the same both actively 
and passively with complaints of mild pain at 150 degrees.  He 
had no complaints of pain or discomfort with flexion or 
extension.  He had mild discomfort at 80 degrees of passive 
internal rotation.  Repetitive range of motion did not show any 
changes.  Manual muscle strength was normal, drop-arm test was 
negative, and no atrophy of the muscles was noted.  X-rays showed 
probable mild anterior hooking of acromion, otherwise 
unremarkable.

The Veteran was afforded a second VA examination in February 
2007.  He reported pain of 8/10, and weakness in lifting objects 
over his head.  He denied stiffness, swelling, calor, erythema, 
instability, and locking.  He also reported that he had fatigue 
and did not have much endurance for lifting or carrying objects.  
He did not use any assistive devices for his shoulder.  Physical 
examination showed no ecchymosis, calor, muscular atrophy, or 
infection.  On range of motion, he had 150 degrees of active 
forward flexion and 95 degrees of passive forward flexion, 85 
degrees of active abduction and 80 degrees of passive abduction, 
35 degrees of active external rotation and 40 degrees of passive 
external rotation, and 35 degrees of active internal rotation and 
30 degrees of passive internal rotation.  The examiner noted that 
the Veteran had pain starting at approximately 60 degrees of 
flexion and abduction.  He had decreased strength of 4+/5 in 
forward flexion and 4+/5 in abduction.  His sensation was intact 
to light touch, and he had a 2+ radial pulse.  X-rays showed no 
gross abnormality, no evidence of fracture or dislocation of the 
shoulder.  The examiner found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance with repetition of motion.  
His range of motion remained stable with repeated range of motion 
exercise and with strength testing.  The Veteran had constant 
pain.  With repetitive testing, it did not increase with 
repetitions.  The examiner provided a diagnosis of right shoulder 
subacromial impingement with supraspinatus tendinitis.

The Veteran was afforded a third VA examination in April 2009.  
The Veteran reported that his right shoulder remained 
symptomatic.  He reported that his condition progressively 
worsened with time.  He had a sharp sticking pain in the 
shoulder.  The Veteran reported that he had difficulty with any 
attempts at use of his arm at shoulder level or above; in fact, 
he had difficulty with even elevating his arm to shoulder level.  
The pain was reported to be constant, and worsened with use.  He 
was unable to sleep on his right side and was no longer able to 
clean himself at the toilet with his right hand.  He reported a 
locking sensation of the shoulder at times.  He had rather 
significant pain with just resting his arm on an arm rest while 
seated.  On range of motion, he had 70 degrees of flexion, 60 
degrees of abduction, 50 degrees of internal rotation, 35 degrees 
of external rotation, 30 degrees of extension, and 15 degrees of 
adduction.  He had pain throughout all range of motion testing.  
There was no additional limitation of motion after repetitive 
motion.  There was tenderness over the anterior aspect of the 
shoulder, a positive supraspinatus stress test, and a positive 
Hawkins impingement sign.  Regarding functional status, the 
Veteran was independent of his activities of daily living, and 
was a full time college student.  Regarding work restrictions, 
there would be restrictions involving lifting, carrying, and 
overhead use of the right arm.  The Veteran was diagnosed with 
impingement syndrome.  

The Veteran testified in August 2009 of his limited range of 
motion, pain, and the effect that his disability had on his daily 
life.  

Here, based on a review of the evidence, the Board finds that a 
20 percent rating is not warranted earlier than May 19, 2004, a 
30 percent rating is warranted, effective February 24, 2007, the 
date of a VA examination, and a 40 percent rating is warranted, 
effective April 20, 2009, the date of a VA examination. 

Prior to February 24, 2007, the earliest VA treatment record 
showing findings warranting a 20 percent rating were in May 2004.  
As noted above, the Veteran had decreased painful range of motion 
at that time.  There are no earlier records showing treatment for 
the Veteran's right shoulder than that record.  Therefore, a 
rating of 20 percent is not warranted prior to May 19, 2004.  

A 30 percent rating is not warranted prior to February 24, 2007.  
The VA examination in September 2004 revealed that the Veteran 
had 170 degrees of active and passive forward flexion, 150 
degrees of active abduction and 170 degrees of passive abduction.  
No pain was noted on range of motion testing.  Additionally, 
repetitive range of motion did not show any changes.  Manual 
muscle strength was normal, drop-arm test was negative, and no 
atrophy of the muscles was noted.  As noted above, a 30 percent 
rating requires limitation of motion to or more nearly 
approximate midway between the side and shoulder level; the 
competent medical evidence of record does not show that the 
Veteran's right shoulder disability limited his motion to that 
extent prior to February 24, 2007.  Therefore, a rating higher 
than 30 percent prior to February 24, 2007, is not warranted.

At the February 2007 examination, the Veteran had 150 degrees of 
active forward flexion, 95 degrees of passive forward flexion, 85 
degrees of active shoulder abduction, and 80 degrees of passive 
shoulder abduction, with pain starting at approximately 60 
degrees of flexion and abduction.  As noted above, a 30 percent 
for the major extremity (the Veteran is right-handed) rating 
requires motion to be limited to midway between the side and 
shoulder level (45 degrees).  When taking into account the 
Veteran's pain on motion, the Board finds that his right shoulder 
disability more nearly approximates the criteria for a 30 percent 
rating from February 24, 2007.  Based on the Veteran's testimony 
and treatment records, with consideration of additional 
functional loss due to pain, and when resolving reasonable doubt 
in favor of the Veteran, his right shoulder disability may be 
viewed as equating to limitation of motion to midway between the 
side and shoulder level (45 degrees).  See 38 C.F.R. §§ 3.102, 
4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201, DeLuca, 
supra.  

The Board also finds that a 40 percent rating is warranted from 
April 20, 2009.  At the April 2009 VA examination, the Veteran 
had 70 degrees of flexion and 60 degrees of abduction, with pain 
throughout all range of motion testing.  The Veteran reported 
difficulty with any attempts at use of his arm at shoulder level 
or above, and difficulty with even elevating his arm to shoulder 
level.  As noted above, a 40 percent rating requires that motion 
be limited to 25 degrees from the side.  When taking into account 
the Veteran's pain throughout all range of motion, the Board 
finds that his right shoulder disability more nearly approximates 
the criteria for a 40 percent rating from April 20, 2009.  Based 
on the Veteran's testimony and treatment records, with 
consideration of additional functional loss due to pain, and his 
need to limit his activities, and when resolving reasonable doubt 
in favor of the Veteran, his right shoulder disability may be 
viewed as equating to limitation of motion to 25 degrees from the 
side.  See 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201, DeLuca, supra.  Therefore, a 40 percent 
rating is warranted from April 20, 2009.  A 40 percent rating is 
the highest rating available under Diagnostic Code 5201.

The Board also considered whether other potentially applicable 
diagnostic codes would allow for higher ratings, but finds that 
none apply.  Diagnostic Code 5200 is for application when there 
is ankylosis, which has never been shown.  Diagnostic Code 5202 
is also inapplicable as the evidence does not show that the 
Veteran's disability was productive of fibrous union, nonunion, 
or loss of head of the humerus so a rating in excess of 20 
percent is not warranted under this diagnostic code.  Diagnostic 
Code 5203 only provides for a rating as high as 20 percent.  

Accordingly, the Board concludes that a 30 percent rating is 
warranted for the period of February 24, 2007, to April 19, 2009, 
and a 40 percent rating is warranted since April 20, 2009.

	2.  Right third finger

In an April 1995 rating decision, the RO granted service 
connection for fracture of the third distal interphalangeal joint 
on the right hand and assigned a noncompensable rating under 
Diagnostic Code 5227.  The Veteran filed the present claim for an 
increased rating in November 2005.  In the appealed December 2005 
rating decision, the RO continued the assigned noncompensable 
rating, but rated it under Diagnostic Codes 5226-5229.  

Under Diagnostic Code 5229, a noncompensable rating is assigned 
when there is a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible, and; extension is 
limited by no more than thirty degrees for both major and minor 
extremities.  38 C.F.R. § 4.71a, Plate III, Diagnostic Code 5229 
(2009).  A 10 percent rating is assigned when there is a gap of 
one inch (2.5 cm.) or more between the fingertip and the 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees for both major and minor extremities.  Id.  

The Veteran was afforded a VA examination in August 2005.  The 
Veteran reported that his finger was sensitive to cold 
temperatures.  His current symptoms included "spasms" or 
extreme stiffness, more in the morning.  He reported an increase 
in symptoms of pain and stiffness after 5-15 minutes of activity, 
which caused him to stop the activity.  He had decreased grip 
strength, but was functional.  His fine motor coordination and 
abilities were affected.  There was no gap between the fingertip 
and the proximal transverse crease of the palm.  On range of 
motion, he had 71 degrees of flexion and 32 degrees of extension.  
Range of motion was limited by pain and stiffness.  

The Veteran was afforded a second VA examination in February 
2007.  He complained of pain rated as 5/10, which was worsened 
with activity.  He could not grip tools to use, which were part 
of his previous profession as a mechanic.  He also reported that 
he could not open jars.  On examination, there were no scars, 
signs of trauma, or open wounds.  There was no ecchymosis, 
erythema, or calor.  He had a 30 degree flexion deformity of the 
third distal interphalangeal joint.  On range of motion, he had 
30-90 degrees both active and passive.  There was a gap of one 
cm. between the tip of the middle finger and the proximal 
transverse crease.  The middle finger to thumb had a gap of zero 
cm.  The middle finger to the thenar eminence had a gap of one 
cm.  The Veteran had normal grip strength, but could not 
completely extend the finger.  There was an obvious cosmetic 
deformity of the right middle finger.  The examiner found no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination or lack of 
endurance with repetitive testing.  X-rays showed deformity and 
degenerative changes.  The Veteran was diagnosed with right 
middle finger distal interphalangeal joint degenerative joint 
disease with flexion contracture.  

The Veteran was afforded a third VA examination in April 2009.  
He reported a constant pain, with increased pain during periods 
of cold weather.  He was a full time college student, so his 
disability had no affect on his occupation.  Physical examination 
revealed enlargement of the distal interphalangeal joint.  On 
range of motion, he had -40 degrees of extension and 40 to 75 
degrees of flexion.  Pain on motion noted.  There was no 
additional limitation of motion after repetition.  There was 
tenderness of the joint.  He could oppose the thumb to the 
fingertips.  Grip strength was 4/5.  He was diagnosed with 
residuals of fracture of the distal interphalangeal joint of 
right long finger.

The Veteran testified at his hearing in August 2009 about his 
trouble gripping items, and a loss of strength.  He also 
testified that he was told that the only treatment is amputation.

Here, the evidence shows that the Veteran's fracture of the third 
distal interphalangeal joint of the right hand more nearly 
approximates the criteria required for a 10 percent rating for 
the duration of the appeal.  As discussed above, at the August 
2005 examination, he had 32 degrees of extension, limited by pain 
and stiffness.  The 2007 VA examiner noted the presence of a 30 
degree flexion contracture [30 degrees extension, 90 degrees 
flexion].  The April 2009 VA examiner noted extension limited to 
40 degrees.  The Board finds that based on the Veteran's 
testimony and treatment records, with consideration of additional 
functional loss due to pain, and when resolving reasonable doubt 
in favor of the Veteran, his right middle finger disability may 
be viewed as equating to a 10 percent rating for the duration of 
the appeal.  See 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5229, DeLuca, supra.  A 10 percent rating 
is the highest rating available under Diagnostic Code 5229.

The Board also considered whether other potentially applicable 
diagnostic codes would allow for a higher rating, but finds that 
none apply.  The only rating higher than 10 percent is for 
application when there has been amputation under Diagnostic Code 
5154.  No part of the Veteran's third distal interphalangeal has 
been amputated.  The Board acknowledges that the Veteran 
testified that amputation is the only treatment available.  
However, the evidence does not show that his disability is of the 
severity to be considered analogous to amputation.  Additionally, 
Diagnostic Code 5226 for ankylosis of the long finger also 
provides for the disability to be rated as amputation if 
warranted.  Here, ankylosis has never been shown.  Therefore, a 
higher rating than 10 percent is not warranted at any time during 
the pendency of this appeal.  

Accordingly, the Board concludes that a 10 percent rating is 
warranted for the duration of the appeal.

	3.  Left Ankle

In a March 2002 rating decision, the RO granted service 
connection for left ankle sprain and assigned a 10 percent rating 
under Diagnostic Codes 5024-5271.  The Veteran filed the present 
claim for an increased rating in August 2004.  In the appealed 
November 2004 rating decision, the RO continued the assigned 10 
percent rating under Diagnostic Codes 5024-5271.  

Under Diagnostic Code 5271, a 10 percent rating is for 
application with moderate limitation of motion.  38 C.F.R. § 
4.71a, Plate II, Diagnostic Code 5271 (2009).  A 20 percent 
rating is for application with marked limitation of motion.  Id.  
Full range of motion of the ankle is to 20 degrees on 
dorsiflexion, and to 45 degrees on plantar flexion.  38 C.F.R. § 
4.71, Plate II (2009).

The Veteran was afforded a VA examination in September 2004.  The 
Veteran wore an elastic left ankle support.  Examination showed 
no swelling, but mild tenderness on medial and lateral aspect of 
the ankle.  Inversion/eversion stress test did not show any 
instability; however, he complained of moderate to severe pain.  
On range of motion, he had 15 degrees of active dorsiflexion and 
20 degrees of passive dorsiflexion, and 35 degrees of active and 
passive plantar flexion.  The Veteran complained of moderate to 
severe pain between 15 degrees and 20 degrees of dorsiflexion; 
repetitive range of motion did not show any changes either in the 
level of pain or the range of motion.  Repetitive range of motion 
remained the same on plantar flexion without any complaints of 
additional pain.  He had 20 degrees of inversion, and 10 degrees 
of eversion without any complaints of pain or discomfort.  
Repetitive range of motion remained the same.  No plantar 
calluses or warts were noted.  No tenderness on the plantar 
surface was noted.  Achilles tendon was in midline.  No deformity 
was noted.  No tightness noted.  Inspection of the shoes did not 
reveal any uneven wear or tear.  The Veteran was diagnosed with 
degenerative joint disease of left ankle.  

The Veteran was afforded a second VA examination in February 
2007.  He complained of sharp pain rated as 8/10, which he 
experienced constantly.  He was required to wear a brace and shoe 
inserts.  He reported that his left foot was swollen every day.  
The Veteran denied any catching or locking.  He also denied any 
erythema or calor.  He did report that his left ankle became 
fatigued and that he had little endurance.  He reported flare-ups 
of pain that went up to 10/10 that occurred four to five times 
per day.  The flare-ups occurred with exertion of the ankle, 
walking more than 15-20 minutes.  The Veteran was able to walk 
approximately 15 minutes without any severe pain.  If he walked 
for more than one hour, he would have a severe flare-up and be 
unable to walk for approximately 24 hours because of pain.  He 
was currently in school and not working.  He reported that if not 
in school, he would be unable to work due to the severe ankle 
pain.  

Physical examination showed no visible edema or joint effusion.  
There was no visual varus or valgus deformity.  He had a negative 
drawer examination.  He did have pes planus.  His ankle was 
grossly stable.  He had tenderness to palpation over the lateral 
malleolus.  He had a significant callus over the bottom of his 
foot.  He had a 2+ dorsalis pedis and 2+ posterior tibial pulse 
in the left too.  His sensation was intact to light touch.  He 
had 5/5 strength of dorsiflexion and plantar flexion.  He was 
able to flex and extend the hallux with normal strength.  On 
range of motion, he had 5 degrees of passive and active 
dorsiflexion, and 15 degrees of active and passive plantar 
flexion.  There was no palpable crepitance with range of motion.  
He was able to invert and evert without difficulty.  He did have 
tenderness over the anterior talus.  There was no erythema or 
ecchymoses, and no palpable bony deformity.  The examiner found 
that there was no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, incoordination 
or lack of endurance with repetitive motion.  The Veteran was 
diagnosed with left ankle sprain and left talar osteochondral 
defect.  

The Veteran was afforded a third VA examination in April 2009.  
He reported constant pain.  Weightbearing was painful, 
particularly if he had been on his feet for over 30 minutes or 
so.  He had to stop and rest during weightbearing and literally 
lift his foot off the ground to alleviate some of the ankle pain.  
He reported that he had fallen on several occasions secondary to 
the severity of the ankle pain.  The Veteran was a full-time 
college student.  His ankle did not prevent him from pursuing his 
studies.  Physical examination showed swelling.  On range of 
motion, he had 0 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was pain on motion, but no additional 
limitation of motion after repetitive motion throughout motion.  
There was tenderness over the lateral aspect of the ankle.  
Drawer sign was negative.  He was diagnosed with residuals of 
left ankle sprain with subchondral cystic changes in the lateral 
talar dome.  

The Veteran testified at his hearing in August 2009 about his 
need to wear a brace, his ankle giving out on him, and his 
limited range of motion.

Here, the Board finds that prior to February 24, 2007, the 
Veteran's service-connected left ankle sprain more nearly 
approximates the criteria for a 10 percent rating, but that since 
February 24, 2007, it more nearly approximates the criteria for a 
20 percent rating.

Prior to February 24, 2007, the Veteran's range of motion was 
shown to be limited to 15 degrees of active dorsiflexion and 20 
degrees of passive dorsiflexion, and 35 degrees of active and 
passive plantar flexion, with moderate to severe pain between 15 
degrees and 20 degrees of dorsiflexion.  As noted above, full 
range of motion of the ankle is to 20 degrees on dorsiflexion, 
and to 45 degrees on plantar flexion.  Even when taking into 
account the Veteran's complaints of moderate to severe pain 
between 15 degrees and 20 degrees of dorsiflexion, the Veteran's 
left ankle disability cannot be said to equate to "marked" 
limitation of motion, as required for a 20 percent rating.  
Rather, the Veteran's limitation of motion was better 
characterized as moderate.  

At the February 24, 2007, examination, the Veteran's range of 
motion was shown to be limited to 5 degrees of passive and active 
dorsiflexion, and 15 degrees of active and passive plantar 
flexion.  The April 2009 examination revealed that the Veteran's 
range of motion was limited to 0 degrees of dorsiflexion and 40 
degrees of plantar flexion, with pain on motion.  Based on the 
Veteran's testimony and treatment records, with consideration of 
additional functional loss due to pain, and his need to limit his 
activities, and when resolving reasonable doubt in favor of the 
Veteran, his left ankle disability may be viewed as equating to 
marked limitation since February 24, 2007.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201, 
DeLuca, supra.  A 20 percent rating is the highest rating 
available under Diagnostic Code 5271.

The Board also considered whether other potentially applicable 
diagnostic codes would allow for higher ratings, but finds that 
none apply.  The only rating higher than 20 percent is for 
application when there is ankylosis of the ankle under Diagnostic 
Code 5270.  In this case, none of the VA treatment records, or 
the VA examinations showed any ankylosis of the left ankle.  

Accordingly, the Board concludes that a 10 percent rating is 
warranted for the period prior to February 24, 2007, and that a 
20 percent rating is warranted thereafter.  

      4.	Other Considerations

As discussed in detail above, the Board has assigned staged 
ratings for the right shoulder and left ankle disabilities as the 
factual findings show distinct time periods where the 
disabilities exhibited symptoms that warranted different ratings.  
See Hart, supra.  No stage rating is warranted for the Veteran's 
right finger disability, as the factual findings do not show 
distinct time periods where the disability exhibited symptoms 
that warranted different ratings.  

The Board has also considered whether the Veteran's right 
shoulder, right finger, and left ankle disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of an extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology due to his right shoulder, 
right finger, and left ankle disabilities, and provide for a 
greater evaluation for additional or more severe symptoms; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2009).

The Veteran perfected an appeal of the issues of entitlement to 
increased ratings for fifth proximal interphalangeal joint, left 
hand, and allergic rhinitis in November 2005.  At a hearing 
before a DRO in March 2009, the Veteran submitted written 
correspondence that he wished to withdraw his appeal for those 
issues.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to the fifth 
proximal interphalangeal joint, left hand, and allergic rhinitis 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal on these issues.

ORDER

Entitlement to an increased rating for right shoulder impingement 
with degenerative changes prior to February 24, 2007, is denied.

Entitlement to a 30 percent rating for right shoulder impingement 
with degenerative changes for the period from February 24, 2007, 
to April 19, 2009, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a 40 percent rating for right shoulder impingement 
with degenerative changes from April 20, 2009, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a 10 percent rating for fracture, third distal 
interphalangeal joint, right hand for the entire appeal period is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.

Entitlement to an increased rating for left ankle sprain prior to 
February 24, 2007, is denied.

Entitlement to a 20 percent rating for left ankle sprain from 
February 24, 2007, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

The appeal is dismissed on the issue of entitlement to an 
increased rating for fifth proximal interphalangeal joint, left 
hand.

The appeal is dismissed on the issue of entitlement to an 
increased rating for allergic rhinitis.





REMAND

The Board finds that further development is needed on the issues 
of service connection for sleep apnea and for pain associated 
with dyspepsia and disorders of the stomach.  

With regards to the Veteran's sleep apnea, the Veteran credibly 
testified regarding first experiencing sleep apnea in 1992, 
following an in-service motor vehicle accident.  The Veteran is 
competent to testify regarding his symptomatology.  Competent 
testimony is limited to that which the witness has actually 
observed, and is within the realm of his personal knowledge; such 
knowledge comes to a witness through use of his senses, that 
which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 
Vet. App. 465 (1994).  The undersigned found the Veteran to be 
credible regarding his in-service symptoms and his continuity of 
symptomatology.  Post-service medical records confirm that the 
Veteran has been diagnosed with sleep apnea since at least 2002.  
The Veteran has not been afforded a VA examination to determine 
the etiology of his sleep apnea.  Since the Veteran has a current 
diagnosis of sleep apnea, and credibly testified regarding his 
continuity of symptomatology since service, the Board finds that 
a VA examination is necessary to determine whether his sleep 
apnea is related to his military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's pain associated with dyspepsia and 
disorders of the stomach, the Veteran's STRs show several 
complaints related to his stomach and digestive system.  In 
September 1991 he was diagnosed with acute diarrhea; in August 
1992 he was diagnosed with viral acute gastroenteritis; and in 
August 1993 he was diagnosed with gastritis.  The Veteran also 
complained of cramping in September 1993 and of stomach pain in 
October 1993.  VA treatment records show a diagnosis of 
gastritis.  The Veteran was afforded a VA examination in April 
2009 and was diagnosed with gastroesophageal reflux disease 
(GERD).  Although the examiner opined that the Veteran's GERD was 
not related to NSAIDS taken for service-connected disabilities, 
the examiner did not provide an opinion as to whether the 
Veteran's current GERD was attributable to his documented in-
service complaints.  The Veteran credibly testified regarding a 
continuity of symptomatology of his in-service stomach complaints 
to the present.  Therefore, the Board finds that a new VA 
examination is necessary to determine if the Veteran has a 
stomach disorder that is related to his military service.  See 
38 U.S.C.A. § 5103A(d); Barr, supra; McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature of the 
Veteran's sleep apnea and to provide an 
opinion as to its possible relationship to 
service.  The claims file should be provided 
to and reviewed by the examiner.  All tests 
deemed necessary should be conducted and the 
results reported.  Following examination of 
the Veteran and review of the claims file, 
the examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
sleep apnea is related to an incident of the 
Veteran's active military service.  (The 
examiner is to accept as fact that the 
Veteran experienced problematic breathing 
during sleep, he snored loud, and he had 
episodes of waking up choking in service and 
after service.)  The examiner should set 
forth the complete rationale for all opinions 
expressed and conclusions reached.

If the VA examiner is of the opinion that an 
opinion cannot be provided without resorting 
to speculation then he/she must provide a 
detailed medical explanation as to why this 
is so.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature of any 
current stomach disorder and to provide an 
opinion as to its possible relationship to 
service.  The claims file should be provided 
to and reviewed by the examiner.  All tests 
deemed necessary should be conduced and the 
results reported.  Following examination of 
the Veteran and review of the claims file, 
the examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
stomach disorder is related to an incident of 
the Veteran's active military service, 
including his multiple stomach complaints in 
service.  The examiner should also opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that any 
ulcers the Veteran had in the past are 
related to NSAIDS he took in the past.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the VA examiner is of the opinion that an 
opinion cannot be provided without resorting 
to speculation then he/she must provide a 
detailed medical explanation as to why this 
is so.

3.  Thereafter, please readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board.

      (CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


